IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                    NO. WR-94,066-01



                             IN RE JACKI L. PICK, Relator



 ON MOTION FOR LEAVE TO FILE PETITION FOR WRIT OF MANDAMUS,
      MOTION TO SEAL PROCEEDINGS, AND MOTION TO STAY
       CAUSE NO. 05-22-00817-CV IN FIFTH COURT OF APPEALS
  CAUSE NO. OSW-22-00030-H IN THE CRIMINAL DISTRICT COURT NO. 1
                         DALLAS COUNTY

       Per curiam.

                                         ORDER

       We have before us a motion for leave to file a petition for a writ of mandamus, a

motion to seal the proceedings, and a motion to stay. At this time, we grant the motion to

seal the proceedings, and we stay enforcement of the trial court’s order pending the

disposition of Relator’s motion for leave to file.

Filed: August 24, 2022
Do Not Publish